Citation Nr: 1223999	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability with bulging disc and deteriorating spine.

2.  Entitlement to service connection for a low back disability with bulging disc and deteriorating spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

The issue of entitlement to service connection for a low back disability with bulging discs and deteriorating spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability with bulging discs and deteriorating spine was previously denied by a September 2005 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the September 2005 decision denying service connection for a low back disability with bulging discs and deteriorating spine is not cumulative or redundant of the evidence previously of record.

CONCLUSION OF LAW

The September 2005 rating decision denying service connection for a low back disability with bulging discs and deteriorating spine is final.  New and material evidence to reopen the claim for service connection for a low back disability with bulging disc and deteriorating spine has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Analysis

In July 2005, the Veteran submitted a claim for service connection for a low back disability.  In a September 2005 rating decision, service connection was denied on the basis that the low back disability neither occurred in nor was otherwise caused by service.  The Veteran received notice of the denial in September 2005, but did not appeal that decision or submit new and material evidence within the one year appeal period.  As such, the September 2005 rating decision became final.

At the time of the September 2005 rating decision, the record contained the Veteran's service treatment records.  Also of record was the Veteran's claim for compensation and a showing of post service complaints of low back pain, and x-rays showing significant facet disease at L5-S1 and L4-L5 and disc degeneration at the level of L4-L5 and L5-S1 with some small subligamentous bulges.  

Since the last final denial in September 2005, medical records showing continued treatment for the low back has been associated with file.  Also, the Veteran has rendered statements, including testimony at a hearing before the Board, asserting that he injured his back in service and that his back pain has persisted since 1985.  Per the Veteran, he was hit in the head with a tent pole in service and his head, neck and back were sore for days thereafter.  He maintains that he was also told that his back problems were caused by a circulatory problem.  

As noted, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, in making the determination of whether to reopen the claim, the Board does not evaluate the credibility of the Veteran's statements, or weigh them against the additional evidence of record.  Rather, they are taken at face value.

What this means is that the Veteran's statement that he experienced back problems after being struck in the head with a tent pole in 1986 serves, again only for the purposes of reopening, as an indication of an in-service back injury.  

Because this testimony was not of record at the time of the September 2005 rating decision, it is considered new; and since it addresses one of the criteria for service connection it is considered to be material.  Thus, new and material evidence has been presented, and the Veteran's claim is reopened.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

The application to reopen the claim for service connection for a low back disability with bulging disc and deteriorating spine is granted.  





REMAND

Having reopened the Veteran's claim for service connection for a low back disability with bulging disc and deteriorating spine, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, since the newly received evidence, the RO has not considered the claim for service connection for a low back disability with bulging disc and deteriorating spine on the merits, as it was expressly found in a August 2011 supplemental statement of the case that the additional evidence was not new and material.  As such, a remand is warranted so that the RO can consider the Veteran's claim for service connection on the merits.
 
Additionally, given the Veteran's testimony as to an injury in service, a VA examination should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service, to include being struck in the head by a tent pole.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current back disability was either caused or aggravated by his service connected right leg disability (a finding of aggravation would mean that the back disability itself was permanently worsened by the leg disability, and that such worsening was beyond the natural progression of the back disability).  

In doing so, the examiner should specifically address the service treatment records showing that the Veteran was struck in the head by a tent pole, but was not noted to have voiced any back related complaints while hospitalized.  The examiner should also address the fact that the Veteran's spine was found to be normal at his separation physical and that x-rays of the lumbar spine were unremarkable in September 1993.  

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for a low back disability with bulging disc and deteriorating spine on the merits.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


